            Case 1:18-cv-02387-APM Document 7 Filed 12/04/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

-------------------------------------                     X
                                                          :
                                                          :
JOSEPH MICHAEL ARPAIO
                                                          :
                                                          :
                               Plaintiff,
                                                          : Case No. No. 1:18-cv-02387-APM
v.                                                        :
                                                          :
                                                          :
MICHELLE COTTLE, et al.                                   :
                                                          :
                               Defendant.                 :
                                                          :
-------------------------------------                     X

                        CONSENT MOTION TO EXTEND TIME TO
                         FILE INITIAL RESPONSIVE PLEADING

       Defendants Michelle Cottle and The New York Times Company, incorrectly sued herein

as “New York Times,” by and through counsel, hereby moves this Court to extend by 30 days

the deadline to file an initial responsive pleading in this matter, and in support of which states as

follows:

       1.      Defendants are still investigating the allegations in the Complaint and need

additional time to formulate an appropriate response.

       2.      Providing Defendant with the requested relief will not prejudice either party.

       3.      Plaintiff consents to this motion.

       WHEREFORE, for the reasons stated above, Defendants respectfully requests that this

Court enter an Order:

       A.      Extending Defendant’s deadline to file an answer or other initial, responsive

pleading in this matter to January 10, 2018; and
              Case 1:18-cv-02387-APM Document 7 Filed 12/04/18 Page 2 of 3



         B.      Providing the parties any further relief deemed necessary and appropriate by this

Court.



Dated: December 4, 2018                              Respectfully submitted,

                                                     BALLARD SPAHR LLP

                                                       /s/ Jay Ward Brown
                                                     Jay Ward Brown (D.C. Bar No. 437686)
                                                     Chad R. Bowman (D.C. Bar No. 484150)
                                                     Dana R. Green (D.C. Bar No. 1005174)
                                                     1909 K. Street, NW, 12th Floor
                                                     Washington, D.C. 20006-1157
                                                     Telephone: (202) 661-2200
                                                     Facsimile: (202) 661-2299
                                                     brownjay@ballardspahr.com
                                                     bowmanchad@ballardspahr.com
                                                     greendana@ballardspahr.com

                                                     Attorneys for Defendants




                                                 2
          Case 1:18-cv-02387-APM Document 7 Filed 12/04/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of December, 2018, a true and correct copy of the

foregoing CONSENT MOTION TO EXTEND TIME TO FILE INITIAL RESPONSIVE

PLEADING was filed with the Court through the electronic filing system, which will

automatically serve electronic notice of the same on all counsel of record.



                                                 /s/ Jay Ward Brown
                                                   Jay Ward Brown




DMEAST #36109747 v1
         Case 1:18-cv-02387-APM Document 7-1 Filed 12/04/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

-------------------------------------                     X
                                                          :
                                                          :
JOSEPH MICHAEL ARPAIO
                                                          :
                                                          :
                              Plaintiff,
                                                          : Case No. No. 1:18-cv-02387-APM
v.                                                        :
                                                          :
                                                          :
MICHELLE COTTLE, et al.                                   :
                                                          :
                              Defendant.                  :
                                                          :
-------------------------------------                     X


                                             ORDER

       UPON CONSIDERATION OF Defendants Michelle Cottle and The New York Times

Company’s Consent Motion to Extend Time to File Initial Responsive Pleading, and good cause

being shown for the relief requested therein, it is this ______ day of ______________, 2018, by

the United States District Court for the District of Columbia, hereby

       ORDERED, that the motion be and is hereby GRANTED; and

       ORDERED, that Defendants Michelle Cottle and The New York Times Company shall

file their Answer or initial responsive pleading in this matter on or before January 10, 2018.




                                      Judge, U.S. District Court for the District of Columbia
        Case 1:18-cv-02387-APM Document 7-1 Filed 12/04/18 Page 2 of 2



Copies to:

Jay Ward Brown (D.C. Bar No. 437686)
Chad R. Bowman (D.C. Bar No. 484150)
Dana R. Green (D.C. Bar No. 1005174)
BALLARD SPAHR LLP
1909 K. Street, NW, 12th Floor
Washington, D.C. 20006-1157

Larry E. Klayman
FREEDOM WATCH, INC.
2020 Pennsylvania Avenue, NW
Suite 345
Washington, DC 20006
